Citation Nr: 0944000	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-28 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a 
hysterectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to June 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Wichita, 
Kansas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
residuals of a hysterectomy.  

In February 2008, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  During the hearing, the Veteran 
submitted additional evidence.  She also waived initial RO 
consideration of the recently submitted evidence.  38 C.F.R. 
§ 20.1304(c) (2009).  

In April 2008, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  Symptoms of fibroid tumors were present during the 
Veteran's active military service.  

3.  The Veteran's total hysterectomy with bilateral salpingo-
oophorectomies was necessitated by fibroid tumors.  




CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the Veteran's 
residuals of a hysterectomy were incurred during his active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision  

The Veteran testified during the February 2008 hearing that 
she experienced heavy menstrual cycles during her military 
service.  She explained that she endured blood clots, 
cramping, heavy bleeding between her menstrual cycles, and 
lower back pain, which caused her to undergo cryotherapy.  
The Veteran stated that she went to sick call only once for 
her condition, but voiced her complaints repeatedly during 
each physical examination.  She further added that after the 
surgery, she continued to exhibit similar symptoms regarding 
her menstrual cycles.  In February 1982, the Veteran 
underwent a hysterectomy, and thereafter, was placed on 
hormone therapy.  The Veteran contends that her hysterectomy 
is attributable to her active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Review of the Veteran's service treatment records reflect 
complaints and treatment for symptoms associated with the 
Veteran's menstrual cycle.  In June 1975, routine Pap smear 
results indicated a normal cervix, uterus, and adnexa.  The 
overall examination was normal, but it was noted that there 
was marked acute inflammation.  Repeat testing was 
recommended after the inflammation resolved.  In January 
1976, the Veteran reported to sick call for complaints of 
frequent bleeding between periods.  Upon examination of the 
Veteran, the physician diagnosed the Veteran with febrile 
cervix.  The physician also stated that the bleeding was 
secondary to the febrile cervix, often seen with birth 
control pills.  The follow-up Pap smear test was completed in 
January 1976, and cytology examination results exhibited a 
normal, but eroded cervix, normal uterus, and normal adnexa.  
The Pap smear was negative for progesterone effect, 
granulocytes, histiocytes, erythrocytes, and trichomonas.  
However, in February 1976, the Veteran underwent cryotherapy 
for bleeding after results from a triple biopsy showed 
evidence of endometriosis.  After the surgery, the Veteran 
returned to sick call in May 1976 with no signs of abnormal 
vaginal bleeding.  Similarly, Pap smear testing in March 1977 
and January 1978 showed a normal cervix, uterus, and adnexa.  
Prior to discharge, the Veteran reported on her April 1977 
report of medical history as having or had been treated for a 
female disorder.  

Post service treatment records show that the Veteran 
underwent a complete abdominal hysterectomy in February 1982, 
due to a ruptured cyst on her fallopian tubes.  The question 
for the Board is whether a nexus exists between the Veteran's 
in-service gynecological-related complaints and her total 
hysterectomy performed in 1982.  

Review of the evidentiary record reveals that during the 
course of this appeal, the Veteran underwent a VA examination 
to assess her residuals of a hysterectomy.  Pelvic 
examination testing revealed the absence of a cervix with the 
adnexa being not palpable.  There were no abnormalities 
externally, and a vaginal smear showed no malignancies.  The 
VA examiner diagnosed the Veteran with a history of total 
hysterectomy with bilateral salpingo-oophorectomies secondary 
to fibroid tumors.  She concluded that the Veteran was seen 
at sick call for "symptoms of fibroid tumors" while in 
service, which included bleeding, heavy clotting, and 
dyspareunia.  The VA examiner opined that "it is at least 
likely as not that that the [V]eteran's current disability is 
related to her active military service . . . ."  

Due to the July 2008 VA examiner not indicating whether she 
reviewed the claims file prior to rendering her opinion, an 
additional VA examination was performed in February 2009.  
Upon pelvic examination testing, the VA examiner noted that 
the Veteran's external genitalia were within normal limits, 
and Bartholin, urethra, and Skene's were negative.  The 
vagina mucosa was clear and in normal coloration, with no 
obvious lesions present.  The vault appeared to be well-
healed and well-supported.  The cervix, uterus, tubes, and 
ovaries were absent upon conducting the bimanual examination, 
rectovaginal examination, by palpation, and history.  The VA 
examiner diagnosed the Veteran with past history of total 
abdominal hysterectomy with bilateral salpingo-oophorectomy 
for uterine lining myomata.  The VA examiner concluded that 
there is no causal or temporal relationship between her 
surgery and subsequent complications during her military 
service.  He explained that the condition of uterine myomata 
(fibroid tumors) is a common condition in patients of her age 
group and ethnicity, and the current literature suggest that 
it is a common condition not caused by predisposing factors 
which could have occurred during her military service.  

The Board has reviewed this case and finds that the evidence 
is in equipoise and therefore supports the grant of service 
connection for residuals of a hysterectomy.  It is not in 
dispute that the Veteran's hysterectomy was, at least in 
part, for fibroid tumors.  What remains to be resolved is 
whether the fibroid tumors, which required a hysterectomy 
were manifested in service.  The Veteran is competent to 
report that she experienced heavy bleeding, heavy clotting, 
and dysparenunia during her active service, which is 
supported by the numerous complaints of heavy bleeding and 
various gynecological problems contained within her service 
treatment records.  Furthermore, her assertions are supported 
by the July 2008 VA examiner's opinion which concluded that 
she was treated for "symptoms of fibroid tumors" while in 
service, and her hysterectomy is at least as likely as not 
related to her military service.  The Board acknowledges the 
February 2009 VA examiner's competent opinion, and agrees 
that uterine myomata are a common condition in the Veteran's 
age group and ethnic background.  However, the evidence of 
record shows treatment and complaints for symptoms of fibroid 
tumors in service, which ultimately developed into fibroid 
tumors and necessitated a total hysterectomy in February 
1982, shortly after being discharged from service.  

Thus, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Given the facts 
of this case, and with resolution of all reasonable doubt in 
the Veteran's favor, the Board finds that the appeal is 
allowed.  



Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

Given the fully favorable decision discussed above, the Board 
finds that any issue with regard to the timing or content of 
the VCAA notice provided to the Veteran is moot or represents 
harmless error.  As to additional notice regarding the 
effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


ORDER

Entitlement to service connection for residuals of a 
hysterectomy is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


